 In the Matter of BURTON-DIxIE CORPORATIONandWHOLESALEUPHOLSTERERS AND BEDDING WORKERS,LOCAL 173,UPHOLSTERERSINTERNATIONAL UNION OF NORTH AMERICA,AFFILIATEDWITH THEAMERICAN FEDERATION OF LABORCases Nos. B-2079 andXVII-C-756SUPPLEMENTAL DECISIONORDERANDDIRECTION OF ELECTIONAugust 18, 1941On November 6, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' directing that an election by secret ballotbe conducted among certain employees of Burton-Dixie Corporation,Kansas City, Missouri, herein called the Company, to determinewhether or not they desired to be represented by Wholesale Up-holsterers and BeddingWorkers, Local 173, Upholsterers Interna-tional Union of North America, affiliated with the American Federa-tion of Labor, herein called the Union, for the purposes of collectivebargaining.Pursuant to the Direction of Election an election by secret ballotwas conducted on November 15, 1940, under the direction and super-vision of the Regional Director for the Seventeenth Region (KansasCity,Missouri).On November, 16, 1940, the Regional Director, act-ing pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, prepared andduly served upon the parties an Election Report setting forth theresults of the election 2129 N. L. R. B. 446.As to the results of the balloting the Regional Director reported as follows :Total on eligibility list-------------------------------------------71Total votes for the Union-----------------------------------------35Total votes against the Union-------------------------------------36Total challenged ballots------------------------------------------0Total blank ballots----------------------------------------------0Total void ballots------------------------------------------------034 N. L.R. B., No. 61.422 BURTON-DIXIE CORPORATION423By letter dated November 20, 1940. the Union filed objections to theElectionReport setting forth, certain allegations upon which theobjections were based.On November 29, 1940, the Company filedwith the Regional Director a document entitled Answer to Objectionsto Conduct of Election as Amended. Thereafter the Regional Di-rector issued a Report on Objections in which he found that sub-stantial and material issues had been raised with respect to the con-duct of the ballot, and recommended a hearing on the objections.On February 11, 1941 the Union filed a charge alleging that theCompany had committed and was committing certain unfair laborpractices.On March 3, 1941, the Board issued an order directing ahearing on the objections to the Election Report and consolidatingthe two cases.On July 18, 1941, counsel for the Board entered into a stipulationwith the Company and the Union in which the Company and theUnion waived further hearing on the objections and agreed, in sub-stance, to the setting aside of the election held on November 15, 1940,and to the issuance of a Supplemental Decision and Direction ofElection, directing a further election among the employees eligibleto vote in the original election, including employees within eligibleclassifications who were hired between Ncvember 15, 1940, the dateof the previous election, and April 30, 1941, the date upon which theplant was closed because of the strike.The Board hereby approvesthe stipulation of the parties and accordingly, will set aside theelection held on November 15, 1940, and direct a further election inwhich the eligible employees will be given an opportunity to decidewhether or not they wish to be represented by the'Union for thepurposes of collective bargaining.ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY ORDEREDthat the election in this proceeding held onNovember 15, 1940, be, and it hereby is, set aside.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the. National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended, it is hereby 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargain-ing with Burton-Dixie Corporation, Kansas City, Missouri, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Seventeenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among the employees described inthe Direction of Election issued November 6, 1940, including in addi-tion thereto, all production and maintenance employees, stockroomemployees, timekeepers, and working foremen of the Company whowere hired between November 15, 1940, and April 30, 1941, includingemployees who did not work during such period because they wereillor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding all employeeswho have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Wholesale Uphol-sterers and Bedding Workers, Local 173, Upholsterers InternationalUnion of North America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.M.R.EDWIN S. SMITH took no part in the consideration of theabove Supplemental Decision, Order and Direction of Election. -